DETAILED ACTION
This is a non-final Office action in response to a request for continuation received on 6/07/2022.  Claims 1-27, 29, 32, 34 and 37 were previously cancelled.  Claims 28-37 were previously selected in response to a restriction requirement.  Claims 28 and 33 were amended via the amendment submitted on 5/13/2022.  Claims 28, 30-31, 33 and 35-36 are pending and are examined.  Claims 38-45 remain pending and are withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/07/2022 has been entered.

Response to Arguments
Applicant’s Remarks regarding 103 have been considered, but have not been found persuasive.
Applicant argues on pages 7-8 of the Remarks that Rajadurai fails to disclose that claim limitation “a Secondary Node (SN) that receives the first key from the MN and derives the UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key”, however the Examiner respectfully disagrees.  Rajadurai discloses the SeNB/SN receives the unique non-repetitive security base key from the MeNB/MN, wherein the SeNB/SN derives user plane encryption keys (KUPenc key) when the SeNB/SN obtains an updated/refreshed unique non-repetitive security base key KeNB_s (i.e. second key) generated from the unique non-repetitive security base key (i.e. first key), where the updated security base key is distinct from the security base key (paras. [0051], [0079], [0084], [0119]-[0120], [0123], [0132]-[0133], [0143], [0148]-[0151], Fig. 6C).  Accordingly, Rajadurai discloses the limitations for which it is cited.
Applicant’s arguments in the Remarks, filed 5/13/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “receive, from a Master Node (MN) that derives a first key” requires a new ground of rejection necessitated by amendments using new prior art.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28, 30-31, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai (US 2018/0270654).
Regarding claim 28, Rajadurai discloses the limitations substantially as follows:
A User Equipment (UE) comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity)
receive, from a Master Node (MN) that derives a first key, algorithm information and a parameter related to derivation of a User Plane (UP) key for protecting a UP traffic, (paras. [0050]-[0051], [0063], [0085], [0124]-[0125]: UE receives from MeNB (i.e. MN), which derives a unique non-repetitive security base key (i.e. first key), an X2 message comprising a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the encryption algorithm and freshness parameter are used to derive a user plane encryption key KUPenc (i.e. UP key) for protecting data transferred over the secure connection (i.e. for protecting UP traffic)); 
derive the UP key based on the algorithm information and the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087], [0124]-[0125]: deriving user plane encryption keys KUPenc (i.e. UP key) based on the encryption algorithm and the freshness parameter); 
perform secure communication, using the UP key, with a Secondary Node (SN) that receives [a]] the first key from the MN (paras. [0051], [0063], [0066], [0085], [0098]: performing secure communication with the SN using user plane encryption keys (i.e. UP key), where the SeNB/SN receives the unique non-repetitive security base key from the MeNB/MN) and derives the UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key (paras. [0051], [0079], [0084], [0119]-[0120], [0123], [0132]-[0133], [0143], [0148]-[0151], Fig. 6C: wherein the SeNB/SN derives user plane encryption keys (KUPenc key) when the SeNB/SN obtains an updated/refreshed unique non-repetitive security base key KeNB_s (i.e. second key) generated from the unique non-repetitive security base key (i.e. first key), where the updated security base key is distinct from the security base key).
Although Rajadurai does not explicitly state at what time the SeNB/SN derives its user plane encryption keys, it would have been obvious to one of ordinary skill in the art that the SeNB/Sn would derive the user plane encryption key after receiving the updated/refreshed unique non-repetitive security base key in order to “avoid key stream repetition” (Rajadurai, para. [0091]).

	Regarding claims 30 and 35, Rajadurai discloses the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 30 and 35 as follows:
wherein the algorithm information is supported by the SN (paras. [0123]-[0124]: the security parameters are selected/supported by the SN) (See also, Meeting #84, Sections 2.1.2-2.1.3: algorithm is selected by the SeNB according to the security capabilities of the SeNB).

	Regarding claims 31 and 36, Rajadurai discloses the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 31 and 36 as follows:
wherein the MN controls PDCP (Packet Data Convergence Protocol) count (paras. [0120]: MeNB uses distributed PDCP and PDCP count) (see also Meeting #84, Section 2.1.2: meNB (i.e. MN) uses distributed PDCP).

	Regarding claim 33, Rajadurai teaches the limitations substantially as follows:
A method for a User Equipment (UE), the method comprising (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity):
receiving, from a Master Node (MN) that derives a first key, algorithm information and a parameter related to derivation of a User Plane (UP) key for protecting a UP traffic (paras. [0050]-[0051], [0063], [0085], [0124]-[0125]: UE receives from MeNB (i.e. MN), which derives a unique non-repetitive security base key (i.e. first key), an X2 message comprising a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the encryption algorithm and freshness parameter are used to derive a user plane encryption key KUPenc (i.e. UP key) for protecting data transferred over the secure connection (i.e. for protecting UP traffic)); 
deriving the UP key based on the algorithm information and the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087], [0124]-[0125]: deriving user plane encryption keys KUPenc (i.e. UP key) based on the encryption algorithm and the freshness parameter); 
performing secure communication, using the UP key, with a Secondary Node the first key from the MN (paras. [0051], [0063], [0066], [0085], [0098]: performing secure communication with the SN using user plane encryption keys (i.e. UP key), where the SeNB/SN receives the unique non-repetitive security base key from the MeNB/MN) and derives the UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key (paras. [0051], [0079], [0084], [0119]-[0120], [0123], [0132]-[0133], [0143], [0148]-[0151], Figs. 6A-6C: wherein the SeNB/SN derives user plan encryption keys (KUPenc key) when the SeNB/SN obtains an updated/refreshed unique non-repetitive security base key KeNB_s (i.e. second key) generated from the unique non-repetitive security base key (i.e. first key), where the updated security base key is distinct from the security base key previously in use). 
Although Rajadurai does not explicitly state at what time the SeNB/SN derives its user plane encryption keys, it would have been obvious to one of ordinary skill in the art that the SeNB/Sn would derive the user plane encryption key after receiving the updated/refreshed unique non-repetitive security base key in order to “avoid key stream repetition” (Rajadurai, para. [0091]). 

Conclusion
For the above-stated reasons, claims 28, 30-31, 33 and 35-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438